 

Exhibit 10.1

 



BioLife Solutions, Inc.

3303 Monte Villa Parkway, Suite 310

Bothell, Washington 98021

 

June 30, 2017

 

WAVI Holding AG

Paradiesstrasse 25

CH-8645

Jona, Switzerland

Attn: Walter Villiger

 

Mr. Villiger:

 

Reference is made to that certain amended and restated promissory note issued by
BioLife Solutions, Inc. (the “Company”) to WAVI Holding AG (the “Holder”) in the
amount of $4,250,000 including principal and accrued interest (the “Promissory
Note”). To ensure that the Company continues to meet the continued listing
requirements of The Nasdaq Capital Market, the Company and the Holder hereby
agree to exchange the Promissory Note for 4,250 shares (the “Exchange Shares”)
of the Company’s newly designated Series A Preferred Stock (the “Exchange”). The
Exchange shall be deemed to be complete upon the execution of this letter
agreement and the Promissory Note will be deemed to be immediately canceled. The
Company covenants and agrees to issue to the Holder the Exchange Shares within
five (5) business days of the date hereof and the Holder covenants and agrees
that it will take such actions as are necessary to transfer Promissory Note back
to the Company within five (5) business days of the date hereof.

 

By executing this letter agreement, the Holder represents and warrants to the
Company that:

 

(a)The Holder is the beneficial owner and sole legal owner of, and has good and
valid title to the Promissory Note, free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto (“Claims”). The Holder has not, in
whole or in part, (i) assigned, transferred, hypothecated, pledged or otherwise
disposed of the Promissory Note or its rights in the Promissory Note, or (ii)
given any person or entity any transfer order, power of attorney or other
authority of any nature whatsoever with respect to the Promissory Note;

 

(b)Holder understands that an investment in the Company is speculative and
risky. Holder has substantial knowledge and experience in business and
investment matters as to be capable of evaluating the risks and merits of
Holder’s investment in the Company. Holder has reviewed the Certificate of
Designations, Preferences and Rights of the Series A Preferred Stock and
carefully considered the Exchange and the rights afforded to the Holder as a
holder of Exchange Shares and, to the extent Holder believes appropriate, has
discussed with Holder’s own professional legal, tax and financial the Exchange
and Exchange Shares. Holder has also carefully considered and, to the extent
Holder believes appropriate, has discussed with Holder’s own professional legal,
tax and financial advisors the suitability of an investment in the Company for
Holder’s particular tax and financial situation. In entering into this Letter
Agreement, Holder has not relied on any legal, tax or financial advice of the
Company or its advisors;

 



 1 

 

 

(c)Holder has had the opportunity to ask questions of, and receive answers from
the Company or any authorized person acting on their behalf concerning the
Company and its proposed business plan and to obtain any additional information
regarding the Company and the exchange undertaken hereby. In connection
therewith, Holder has had the opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management. Holder has
received and reviewed all the information concerning the Company and transaction
undertaken hereby that Holder desires;

 

(d)The Holder is not now, and following execution of this letter agreement will
not be, liable for any brokerage, finder’s or solicitation fees or commissions
with respect to the transactions contemplated by this letter agreement;

 

(e)The Holder is not an underwriter with respect to the Exchange Shares, nor
will the Exchange Shares be part of any proposed transaction deemed to be a
distribution of securities of the Company; and

 

(f)The Holder will only sell or transfer the Exchange Shares as permitted under
the Securities Act of 1933, as amended.

 

If you have any questions regarding this letter agreement, please contact
Roderick de Greef, the Chief Financial Officer of the Company at
rdegreef@biolifesolutions.com or Sarah E. Williams of Ellenoff Grossman & Schole
LLP, at (212) 370-1300 or swilliams@egsllp.com.

 



  Sincerely,         BIOLIFE SOLUTIONS, INC.         By: /s/ Michael Rice    
Name: Michael Rice     Title: Chief Executive Officer

  

Acknowledged and accepted:

 



WAVI HOLDING AG         By: /s/ Walter Villiger     Name: Walter Villiger    
Title: Chairman  

 



 2 

 



 